Exhibit 10.39 SECURITY AGREEMENT SECURITY AGREEMENT dated as of July 31, 2008, by and between Material Technologies, Inc., a Delaware corporation (the “Borrower”, sometimes referred to herein as the “Grantor”), and KREUZFELD LTD. (“Lender”), in connection with that certain Secured Convertible Debenture, dated as of the date hereof (the “Debenture” or the “Loans”). Capitalized terms not otherwise defined herein shall have the meaning set forth in that certain Secured Convertible Debenture dated as of the same date hereof. The parties acknowledge the following facts and circumstances: The Lender has agreed to extend the Loans to the Borrower pursuant to, and subject to the terms and conditions of, certain agreements, including this Security Agreement, the Debenture, and such other agreements and documents as may relate to any present or future loans, as all such agreements may be amended, modified or supplemented from time to time, and any consulting agreement or other agreement between the parties (the “Loan Documents”).The obligation of the Lender to extend such Loans is and was conditioned on the execution and delivery by the Grantor of a security agreement in a form consistent herewith to secure the Obligations. Accordingly, the Grantor and the Lender hereby agree as follows: 1) Definitions of Terms Used Herein. As used herein, the following terms shall have the following meanings: a) “Accounts Receivable” means (i) all of the Grantor’s present and future accounts, general intangibles, chattel paper and instruments, as such terms are defined in the Uniform Commercial Code, (ii) all moneys, securities and other property and the proceeds thereof, now or hereafter held or received by, or in transit to, the Lender from or for the Grantor, whether for safekeeping, pledge, custody, transmission, collection or otherwise, and all of the deposits (general or special) of the Grantor, balances, sums and credits with, and all of the Grantor’s claims against the Lender at any time existing, (iii) all of the Grantor’s right, title and interest, and all of the Grantor’s rights, remedies, security and Liens, in, to and in respect of any accounts receivable, including, without limitation, rights of stoppage in transit, replevin, repossession and reclamation and other rights and remedies of an unpaid vendor, lienor or secured party, guaranties or other contracts of suretyship with respect to accounts receivable, deposits or other security for the obligation of any account debtor, and credit and other insurance, (iv) all of the Grantor’s right, title and interest in, to and in respect of all goods relating to, or which by sale have resulted in, accounts receivable, including, without limitation, all goods described in invoices or other documents or instruments with respect to, or otherwise representing or evidencing, any account receivable, and all returned, reclaimed or repossessed goods, (v) any other right to payment for goods sold, leased or licensed or for services rendered, whether or not it has been earned by performance, whether billed or unbilled, 1 and whether or not it is evidenced by any Contract, (vi)any note receivable, and (vii)any other receivable or right to payment of any nature. b) “Borrower Companies” means the Borrower, and all subsidiaries of the Borrower or any of its subsidiaries. c) “Cash” means any cash on hand, cash in bank or other accounts, readily marketable securities, and other cash-equivalent liquid assets of any nature. d) “Collateral” means all (i) Cash, (ii) Accounts Receivable, (iii) Documents, (iv) Equipment, (v) General Intangibles, (vi) Inventory, (vii) all right, title and interest in any and all assets, (viii) all Intellectual Property Rights, (viii) all capital stock of any of the Borrower Companies beneficially owned by such Borrower Company, and (ix) Proceeds. (See also Exhibit A) e) “Contract” means any written or oral contract, agreement, instrument, order, arrangement, commitment or understanding of any nature, including sales orders, purchase orders, leases, subleases, data processing agreements, maintenance agreements, license agreements, sublicense agreements, loan agreements, promissory notes, security agreements, pledge agreements, deeds, mortgages, guaranties, indemnities, warranties, employment agreements, consulting agreements, sales representative agreements, joint venture agreements, buy-sell agreements, options or warrants. f) “Documents” means all instruments, files, records, ledger sheets and documents covering or relating to any of the Collateral. g)“Equipment” means all of the Grantor’s machinery, equipment, vehicles, furniture and fixtures and all attachments, accessories and equipment now or hereafter owned or acquired in the Grantor’s business or used in connection therewith, and all substitutions and replacements thereof, wherever located, whether now owned or hereafter acquired by the Grantor. h) “Financial Obligations” means any debt, liability or obligation of any nature, whether secured, unsecured, recourse, no recourse, liquidated, unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained, known, unknown or otherwise. i) “General Intangibles” means all of the Grantor’s present and future general intangibles of every kind and description, including (without limitation) Intellectual Property Rights, patents, patent applications, trade names and trademarks and the goodwill of the business symbolized thereby, Federal, State and local tax refund claims of all kinds; and all contract rights of the Grantor, including, without limitation, the Contracts. j) “Intellectual Property Rights” shall mean all rights and interests (throughout the universe, in all media, now existing or created in the future, and for the entire duration of such rights) arising under statutory or common law, contract, license or otherwise, and whether or not perfected, including, without limitation all: (i) copyrights, and all registrations, applications for registrationand 2 licenses therefore, together with ancillary rights thereto; (ii) trademarks, trade names, service marks, service names, domain names, published telephone numbers, logos, slogans and any abbreviations or variations thereto, and all registrations, applications for registration and licenses therefore, and any attendant goodwill together with all ancillary rights thereto; (iii) issued or pending patents and all registrations, applications for registration, reissues, divisions, continuations, continuations-in-part, renewals and extensions thereof and licenses therefore, together with all ancillary rights thereto; (iv) trade secrets and know-how, designs, improvements, formulae, discoveries, inventions, concepts, ideas, scientific or other technical information and procedures, legal, financial or business affairs, markets, products, key personnel, suppliers, customers, prospective customers, policies or operational methods, plans for future development, other information possessed which is not readily available to the public, and all copies of the foregoing, regardless of form; (v) the Software; and (vi) all contracts with government or commercial agencies and all licenses, permits, filings, authorizations, approvals, or indicia of authority issued by any government branch, department, commission, board, bureau, agency or other instrumentality of the United States, any foreign government or any state of political subdivision thereof. k)“Inventory” means all of the Grantor’s raw materials, work in process, finished goods and all other inventory (as such term is defined in the Uniform Commercial Code), whether now owned or hereafter acquired, and all wrapping, packaging, advertising and shipping materials, and any documents relating thereto. l) “Obligations” mean all obligations of Borrower to Lender or any other party under the Loan Documents, including, without limitation, (a) the due and punctual payment of the principal of and interest on the Loans, when and as due, whether at maturity, by acceleration, upon one or more dates set for prepayment or otherwise and (b) the due and punctual performance of all obligations of the Grantor at any time and from time to time under any of the Loan
